Citation Nr: 0416866	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  97-04 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, a bilateral knee disability, and a bilateral 
ankle disability, including undiagnosed illnesses manifested 
by pain in the respective joints.

2.  Entitlement to service connection for headaches, 
including an undiagnosed illness manifested by headaches.

3.  Entitlement to service connection for memory loss, 
including an undiagnosed illness manifested by memory loss.

4.  Entitlement to service connection for hypertension, 
including an undiagnosed illness manifested by cardiovascular 
symptoms.

5.  Entitlement to service connection for defective vision, 
including an undiagnosed illness manifested by defective 
vision.

6.  Entitlement to service connection for a skin condition, 
including an undiagnosed illness manifested by skin problems.

7.  Entitlement to service connection for chronic fatigue 
syndrome, including an undiagnosed illness manifested by 
fatigue.

8.  Entitlement to service connection for a disability 
manifested by loss of libido, including an undiagnosed 
illness manifested by loss of libido.

9.  Entitlement to service connection for a disability 
manifested by loss of sleep, including an undiagnosed illness 
manifested by loss of sleep.


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel


INTRODUCTION

The veteran had active service from June 1966 to May 1970 and 
from December 1990 to May 1991.  He served in the Southwest 
Asia Theater of operations from January 11 to April 18, 1991, 
during the Persian Gulf War.  He also had service in the U.S. 
Army Reserve.

This appeal came to the Board of Veterans' Appeals (Board) 
from December 1995 and later RO rating decisions that denied 
service connection for the currently claimed conditions.  In 
April 1999, December 1999, July 2002, and October 2003, the 
Board remanded the case to the RO for additional action.


FINDINGS OF FACT

1.  Osteoarthritis of the right hip and knees and any 
disability of the ankles began more than a year after service 
and were not caused by any incident of service; there are no 
objective indications of disability of the right hip, knees 
or ankles from undiagnosed illness, let alone of at least 6 
months chronicity and to a compensable degree.

2.  The veteran is not currently shown to have headaches, and 
there are no objective indications of headaches from 
undiagnosed illness, let alone of at least 6 months 
chronicity and to a compensable degree.

3.  The veteran is not currently shown to have a disability 
manifested by memory loss, and there are no current objective 
indications of memory loss from undiagnosed illness, let 
alone of at least 6 months chronicity and to a compensable 
degree.

4.  The veteran's borderline hypertension is not of service 
origin, and there are no current objective indications of 
hypertension from undiagnosed illness, let alone of at least 
6 months chronicity and to a compensable degree.

5.  The veteran has presbyopia of the eyes, and otherwise 
there is no evidence of a disability manifested by defective 
vision.

6.  The veteran's current skin conditions (seborrheic 
keratosis, nevus of the back, dry skin, and some venostasis 
changes) are not of service origin.

7.  Chronic fatigue syndrome is not currently shown. 

8.  The veteran's loss of libido is shown to be due to 
diagnosed conditions and not due to an undiagnosed illness.

9.  The veteran's complaints of sleep disturbance are 
considered part of his service-connected post-traumatic 
stress disorder (PTSD).  





CONCLUSIONS OF LAW

1.  Osteoarthritis of the right hip and knees and a 
disability of the ankles, including undiagnosed illnesses, 
were not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113(West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2003).

2.  Headaches, including an undiagnosed illness manifested by 
headaches, were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

3.  Memory loss, including an undiagnosed illness manifested 
by memory loss, were not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2003).

4.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113(West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

5.  Defective vision, including an undiagnosed illness 
manifested by defective vision was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

6.  A skin condition, including an undiagnosed illness 
manifested by a skin condition, was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

7.  Chronic fatigue syndrome, including an undiagnosed 
illness manifested by chronic fatigue, was not incurred in or 
aggravated by active service.  38 U.S.C.A.  § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003). 

8.  Loss of libido, including an undiagnosed illness 
manifested by loss of libido, was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).

9.  A disability manifested by sleep disturbance including an 
undiagnosed illness manifested by sleep disturbance, was not 
incurred in or aggravated by active service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran had active service from June 1966 to May 1970 and 
from December 1990 to May 1991.  He served in the Southwest 
Asia Theater of operations from January 11 to April 18, 1991, 
during the Persian Gulf War.  He also had service in the U.S. 
States Army Reserve.  

Service medical records for the veteran's first period of 
service do not suggest the presence of any findings relative 
to the currently claimed disorders, except for a November 
1966 finding of tinea versicolor on the arms, chest, and 
neck.  It was reported that that he and had the condition 
intermittently for the past year.  On his medical examination 
in May 1970 for separation from service, all system examined 
were within normal limits; his skin was normal, his blood 
pressure was 138/88, and his vision was 20/20.  

A report of a medical examination in May 1979 for enlistment 
in the U.S. Army Reserve shows all pertinent systems were 
within normal limits; his blood pressure 130/90 and his 
vision was 20/20.  On the report of medical history, he 
reported that he had been hospitalized in 1974 for fractures 
of both femurs.

On a September 1990 examination for a commission in the Army 
Reserve noted the veteran had mild chronic dermatitis, 
asymptomatic, over both legs.  All other pertinent systems 
were within normal limits.

Service medical records for the second period of service 
(December 1990 to May 1991) do not show complaints or 
findings relative to a right hip disability, a bilateral knee 
disability, a bilateral ankle disability, headaches, memory 
loss, hypertension, defective vision, a skin condition, 
chronic fatigue syndrome, loss of libido, or a sleep 
disorder.  An April 1991 redeployment examination notes a 
deformity of the right femur; all other pertinent findings 
were within normal limits.  His skin was normal, his blood 
pressure was 138/72, and his vision was 20/20.

VA and private medical records reveal that the veteran was 
treated and evaluated for various conditions from 1992 to 
2003.  The more relevant medical reports related to the claim 
considered in this decision are discussed below.

A private medical report in January 1992 noted he blood 
pressure of 150/90 sitting and 150/80 lying down.  It was 
reported that he had a history of borderline hypertension 2 
years earlier that had resolved with weight loss.  In 
February 1992, it was noted that he had dry skin of back and 
lower legs, but had no symptoms from this.  A physical 
examination showed he had occasional right hip pain with a 
large bump on the right side.  His blood ranged from 120-142 
systolic and from 90-95 diastolic.  The impressions included 
elevated blood pressure.

A private medical report dated in August 1992 notes a history 
of fractures of the left hip and right femur in 1974.  X-ray 
examination of the right femur showed a healed right femoral 
shaft fracture with some valgus alignment.  The impressions 
were status post left hip femoral neck fracture and status 
post right femur fracture.  

On a June 1995 VA Persian Gulf War registry, it was noted 
that that the veteran had symptoms suggestive of Epstein-Barr 
viral infections with chronic fatigue syndrome.  The VA 
doctor noted that serology testing in August 1993 was 
diagnostic of non-viral Epstein-Barr infections.  In July 
1995, the same doctor reported that his opinion was that the 
veteran acquired Epstein-Barr viral infections with chronic 
fatigue syndrome as the result of his service in the Persian 
Gulf War.

On a March 1997 VA eye examination, the veteran described 
episodes of diplopia beginning in 1993.  His vision was 
20/20, and the assessment was normal eye examination.

On a skin VA examination in April 1998, the veteran reported 
that he had dysphagia after his service in the Persian Gulf 
War and 2 weeks after he took medication for this condition, 
he broke out in general body rashes.  The diagnoses included 
maculopapular dermatitis of the upper and lower extremities, 
eczema on the abdominal wall, and stasis dermatitis of the 
lower extremities.

On an April 1998 VA neurological examination, the veteran had 
complaints of diplopia.  It was reported that a CT scan and 
an MRI had showed a cerebral infarction.  Physical 
examination was within normal limits.  The diagnoses included 
old cerebral infarction, and chronic dizziness and headaches.

On an April 1998 VA orthopedic examination, the diagnoses 
included degenerative joint disease of the cervical spine, 
right hip and knee, and both knees.

On an April 1998 VA hypertension examination, the veteran's 
blood pressure ranged from 150-170 systolic and 80-90 
diastolic.  The diagnoses included systolic hypertension, 
obesity, and arteriosclerotic heart disease.

On a June 1998 VA psychiatric examination, the veteran 
reported that he a number of psychiatric symptoms and had 
fatigue and nightmares.  It was reported that that his sleep 
interruptions had improved with psychotropic medication.  The 
veteran has service connection for PTSD, rated 50 percent 
disabling.

On a September 2002 VA examination to determine the nature 
and extent of any chronic fatigue syndrome, the diagnoses 
included no evidence of chronic fatigue syndrome and probable 
mild osteoarthritis of the knees that "might" possibly be 
related to 1991 military service.  

On a September 2002 VA genitourinary examination, the veteran 
had complaints of loss of libido and diminished sexual 
performance.  The doctor noted that the veteran had been 
diagnosed with peripheral vascular disease and PTSD, and was 
taking selective serotonin reuptake inhibitors (SSRI).  He 
had stents in both iliac vessels because of peripheral 
vascular disease, and it was likely that all of these 
conditions contributed to his loss of libido and diminished 
sexual performance.

On a September 2002 VA hypertension examination, the doctor 
noted that the veteran's hypertension was diagnosed in 1993, 
and that upon examination and review of his medical history, 
it was unlikely that that his borderline hypertension was 
related to an undiagnosed illness from the Persian Gulf War.

On a September 2002 VA skin examination, the veteran reported 
that he had had a maculopapular rash in the mid-1990's that 
had pretty much resolved.  The diagnoses were seborrheic 
keratosis, a nevus on the back, scarring, venostasis changes 
of his lower extremities, and dry skin.

On a September 2002 VA eye examination, the impressions were 
no diabetic retinopathy, presbyopia, and healthy eyes.

On a September 2002 VA neurological examination, it was 
reported that that the veteran stated that he had had 
headaches after the Persian Gulf War until 1995, but that he 
now only has headaches about once a month when he misses his 
coffee.  The examiner reviewed the veteran's claims file, and 
following examination, reported that he found no evidence of 
a memory disorder.  The examiner further reported that the 
veteran was no having headaches and there was no evidence of 
any undiagnosed illness.

 Service connection

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and injury or disease incurred in service.  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).  For a showing of a 
chronic disease in service, such as chronic joint or muscle 
pain, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish a chronic condition that can be 
linked to service.  When the fact of chronicity in service is 
not adequately supported, as in this case, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Under 38 C.F.R. § 3.317(b) (2003), objective indications of a 
chronic disability include both "signs," in the medical sense 
of objective evidence perceptible to an examining physician, 
and other, nonmedical indicators that are capable of 
independent verification.  Id.  Further, a chronic disability 
is one that has existed for six months or more, including 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period.  Id.  The 
six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes 
that the signs or symptoms of the disability first became 
manifest.  Id.

38 C.F.R. § 3.317 has been amended to provide that 
compensation will be paid to a Persian Gulf veteran who 
exhibits objective indications of a "qualifying chronic 
disability."  In this regard, service connection will not 
only be granted to a qualifying veteran with a disability 
resulting from an undiagnosed illness, but also any diagnosed 
illness that the Secretary determines warrants a presumption 
of service connection.  "Qualifying chronic disability" has 
been defined to mean a chronic disability resulting from any 
of the following (or combination the following): (1) an 
undiagnosed illness; (2) medically unexplained chronic 
multisymptom illnesses (specifically chronic fatigue 
syndrome, fibromyalgia, irritable bowel syndrome, or any 
other illness the Secretary determines meets the criteria of 
a medically unexplained chronic multisymptom illnesses); or 
(3) any diagnosed illness that the Secretary determines 
warrants a presumption of service connection.
 
Beyond the above, where arthritis or hypertension becomes 
manifest to a degree of 10 percent within one year from date 
of termination of active service, it shall be presumed to 
have been incurred in active service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The record indicates that the veteran had service in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  Thus, as noted above, the VA is authorized to pay 
compensation to any Persian Gulf veteran suffering from a 
chronic disability resulting from an undiagnosed illness that 
either became manifest during service in the Southwest Asia 
theater of operations during the Persian Gulf War or became 
manifest to a degree of disability of 10 percent or more not 
later than December 31, 2006.  38 U.S.C.A. § 1117; 38 C.F.R. 
§ 3.317.

In order to establish service connection for a disability 
occurring in the Persian Gulf War under the provisions of 38 
U.S.C.A. § 1117 and 38 C.F.R. § 3.317 noted above, a veteran 
need only present some evidence (1) that he or she is "a 
Persian Gulf veteran"; (2) "who exhibits objective 
indications of chronic disability resulting from an illness 
or combination of illnesses manifested by one or more signs 
or symptoms such as those listed in paragraph (b) of 38 
C.F.R. § 3.317"; (3) that "became manifest either during 
active military, naval or air service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006"; and (4) that such symptomatology "by history, 
physical examination, and laboratory tests cannot be 
attributed to any known clinical diagnosis."  38 C.F.R. § 
3.317(a).  For the purposes of 38 C.F.R. § 3.317, 
disabilities that have existed for 6 months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(3).

For purposes of 38 C.F.R. § 3.317, signs or symptoms that may 
be manifestations of undiagnosed illness include, but are not 
limited to (1) fatigue, (2) signs or symptoms involving skin, 
(3) headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), (9) sleep disturbance, (10) gastrointestinal signs 
or symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss, and (13) menstrual disorders.  38 
C.F.R. § 3.317(b).  The provisions of 38 U.S.C.A. § 1117 
include chronic fatigue syndrome and the provisions of 38 
U.S.C.A. § 1118 include the signs and symptoms noted in 38 
C.F.R. § 3.317(b) that may be manifestations of an 
undiagnosed illness

A right hip disability, a bilateral knee disability, and a 
bilateral ankle disability

The evidence shows that the veteran had a fracture right 
femur (and left hip) in 1974 prior to his 1990-1991 service.  
His service medical records contain no suggestion of a right 
hip disability, a bilateral knee disability, or a bilateral 
ankle disability.  Post service medical records note the 
right femur deformity, and later VA medical records, more 
than one year after service show osteoarthritis of the right 
hip and knees and calcaneal spur of the ankles.  The Board 
notes that a VA doctor said, in the report of the September 
2002 VA orthopedic examination, that mild osteoarthritis of 
the knees that "might" possibly be related to 1991 military 
service.  This statement is equivocal and vague and does not 
have probative value in linking the condition with service.  
See Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The Board 
finds this statement to be of low probative weight.  There is 
no credible medical evidence to show the incurrence of right 
hip disability, a bilateral knee disability, and a bilateral 
ankle disability on a direct or presumptive basis during 
service and the presence of diagnosed disabilities of the 
right hip disability, a bilateral knee disability, and a 
bilateral ankle disability precludes consideration under 38 
CFR 3.317 as an undiagnosed illness.  Simply stated, these 
conditions are diagnosed and found not be related to the 
veteran's military service.  Service medical records and 
post-service medical records provide negative evidence 
against these claims.

Headaches

There is no record of treatment for chronic headaches during 
service or within one year of discharge.  The September 2002 
VA examination noted the veteran had not been bothered by 
headaches since 1995 other than an occasional headache if he 
missed his morning coffee.  In the absence of any current 
complaints of chronic headaches, there is no disability for 
which service connection could be granted.

Memory loss

The service medical records do not suggest any disability 
manifested by memory loss.  On the September 2002 VA 
examination the examiner reported that he found no evidence 
of a memory disorder.  The Board finds that the this opinion 
is entitled to great probative weight and outweighs any 
evidence of memory loss to the contrary.  In the absence of 
any disability found, there is no disability for which 
service connection could be granted.

Hypertension

While the service medical records show that the veteran's 
blood pressure was within normal limits, the evidence also 
shows that elevated blood pressure was noted in January 2002 
(when it was also reported that he had had borderline 
hypertension two years earlier which, if strictly calculated, 
would have been prior to his second period of service).  In 
any event, hypertension to a compensable degree (systolic 
pressure predominantly 160 or more and diastolic blood 
pressure predominantly 100 or more; see 38 C.F.R. § 4.104, 
Diagnostic Code 7101) was not shown within one year following 
service.  Service connection must denied because there is no 
record of a diagnosis of hypertension while on active duty or 
hypertension to a compensable degree within one year of 
discharge.  The known diagnosis of hypertension precludes 
consideration under 38 CFR 3.317 as an undiagnosed illness. 

Defective vision (diplopia)

The veteran's service medical records are entirely negative 
for any eye or vision related complaints such as diplopia.  A 
March 1997 found a history of diplopia beginning in 1993, but 
the exam itself was entirely within normal limits.  The 
September 2002 VA eye examination noted normal eyes 
presbyopia and no other diagnosis.  No complaints of diplopia 
were reported.  

Service connection may not be allowed for refractive error of 
the eyes, including presbyopia, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c).  In the 
absence of any current symptoms of diplopia, there is no 
current eye or vision disorder for which service connection 
may be assigned.  Furthermore, once again, the known 
diagnosis of diplopia precludes consideration under 38 CFR 
3.317 as an undiagnosed illness.



Skin condition

The evidence shows that dermatitis existed prior to service, 
but the service medical records, including the April 1991 
redeployment examination, were all negative for any skin 
pathology.   The September 2002 VA skin examination noted the 
history of a maculopapular rash in the mid-1990s which had 
pretty well resolved.  Some seborrheic keratosis and a nevus 
on the back were seen along with dry skin and some venostasis 
changes.  As the preponderance of the evidence does not show 
the presence of any skin pathology, the criteria for service 
connection for a chronic skin condition have not been met.  
Furthermore the known clinical diagnoses of current skin 
conditions preclude consideration under 38 CFR 3.317 for 
undiagnosed illness. 

Chronic fatigue syndrome

The veteran's service medical records contain no suggestion 
of chronic fatigue syndrome, and there is no suggestion of 
such within one year of discharge.  The Board notes that on a 
June 1995 Persian Gulf War registry a diagnosis of Epstein 
Barr infection with chronic fatigue was noted, and the VA 
doctor opined that it was contracted in the Persian Gulf War.  
However on the September 2002 VA examination, there was no 
current evidence that the veteran had chronic fatigue 
syndrome.  The Board finds that this medical opinion is 
entitled to great probative weight.

The preponderance of the evidence demonstrates that the 
Epstein Barr infection has resolved and there is no current 
disability manifested by chronic fatigue for which service 
connection may be assigned.  Simply stated, the Board may not 
award service connection for a disability that a qualified 
medical provider has concluded does not, at this time, exist.      
  
Loss of libido

The veteran's service medical records contain no suggestion 
of any disability manifested by loss of libido, and there is 
no suggestion of such within one year of discharge.  There 
remains for consideration whether the veteran has an 
undiagnosed illness manifested by loss of libido.  In this 
regard, the September 2002 VA genitourinary examination noted 
several factors including peripheral vascular disease, PTSD, 
and medications that could account for the veteran's sexual 
complaints.  Thus, the evidence reflects that the veteran's 
loss of libido is not, in fact due to an "undiagnosed" 
illness, but rather is attributable to medication or 
diagnosed conditions.  

In this regard, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  
However, the VA examiner's opinion does no indicate that the 
veteran's PTSD, standing alone, and to any compensable 
degree, has caused this condition.  Instead, it is indicated 
that this condition was caused by several factors, only one 
of which may be PTSD.  The Board finds that this medical 
opinion does not provide a basis to find service connection 
for this disorder on a secondary basis.     

Loss of sleep

The veteran's service medical records are negative for any 
complaint or treatment for any sleep related problems, and 
there is no evidence of sleep problems within one year of 
discharge.  The September 2002 VA neurological examination 
found no evidence of any undiagnosed illness, and sleep 
disturbance has been considered in the evaluation of the 
veteran's service-connected PTSD.  A separate evaluation 
under 38 C.F.R. § 3.317 for undiagnosed illness is not 
appropriate because such a rating would violate the VA anti-
pyramiding regulation, 38 C.F.R. § 4.14.  Simply stated, 
without taking into consideration this problem, a 50 percent 
evaluation for PTSD would not be warranted. 

Regarding all of the veteran's claims, he has provided no 
medical evidence in support of his claims other than to cite 
clinical evidence of disabilities associated with known 
clinical diagnoses that have not been related to her active 
service (other than the symptoms associated with PTSD).  The 
medical record does not support the conclusion that he 
suffers from an undiagnosed illness or current illness 
associated with his service.  The examinations  obtained by 
VA only indicate that the disabilities do no exist or 
indicate that the are diagnosed illnesses that began well 
after service. 

No health care provider or VA examiner has associated the 
existing disabilities that are currently present (and 
objectively confirmed) with his active service.  Service and 
post service medical records do not support the veteran's 
claims and provide negative evidence against the claims.  
Although he veteran has contended that these disorders are 
related to her Gulf War service, as a layperson he is not 
competent to establish these facts by his own assertions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In reaching these determinations, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision.  38 U.S.C.A. § 5107(b).

Duties to Notify and Assist

The Board notes that, in November 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA) was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

With respect to the VA's duty to notify, in a May 2003 letter 
and in many communications between the VA and the veteran, 
the RO informed the veteran of the types of evidence needed 
to substantiate his claims.  In accordance with the 
requirements of the VCAA, the RO, in the above letter, 
informed the veteran what evidence and information the VA 
would obtain.  Therefore, the Board finds that the VA's duty 
to notify has been fully satisfied.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The Board notes an 
amendment to the VCAA was recently enacted clarifying that 
the one-year period within which evidence may be submitted 
does not prohibit VA from making a decision on a claim before 
expiration of that time period.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 
2003).

With regard to the content of the May 2003, the Board notes 
that in Pelegrini v. Principi, 17 Vet. App. 412 (2004) the 
Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In the duty to assist letters, the RO informed the veteran 
that the VA must make reasonable efforts to help him get 
evidence necessary to support his claim.  He was told that 
the VA would make reasonable efforts to obtain relevant 
records, including medical records, employment records, or 
records from other Federal agencies, but that he was 
responsible for providing sufficient information to the VA to 
identify the custodian of any records.  He was notified that 
it was still his responsibility to make sure that the VA 
received these records.  See 38 U.S.C.A. § 5107(a) (West 
2002); 38 C.F.R. § 3.159(c)(1-3) (2003).  Within the letter, 
on page two, the RO asks the veteran to provide "any 
evidence" he had from the time he began his Gulf War 
service, meeting the fourth element of Pelegrini.  In any 
event, a recent opinion by the General Counsel's Office, it 
was determined that the Pelegrini Court's discussion of the 
"fourth element" was obiter dictum and was not binding on 
VA.  VAOPGCPREC 1-2004 (February 24, 2004).  

The Board further acknowledges that the May 2003 letter was 
sent to the veteran after the RO's decision that is the basis 
for this appeal.  As noted in Pelegrini, the plain language 
of 38 U.S.C.A. § 5103(a) requires that this notice be 
provided relatively soon after the VA receives a complete or 
substantially complete application for benefits; thus, the 
Court held that under section 5103(a), a service-connection 
claimant must be given notice before an initial unfavorable 
RO decision on the claim.  In this case, however, the 
veteran's claim has been reevaluated on more than one 
occasion without taint or "adverse impact" due to earlier 
adjudications.  As there could be no useful purpose for 
providing another section 5103(a) notice under the 
circumstances of this case -- that is, at a time so far 
removed from the application for benefits -- the Board 
concludes that any defect in the section 5103(a) notice in 
this instance is harmless error.  See ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. 
§ 20.1102.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).  The RO has 
requested all medical information identified by the veteran.  
Medical examinations with opinions on the issue of service 
connection have been obtained.  There is no basis for 
speculating that additional unobtained evidence exists that 
would be relevant to the claim being decided herein.  The 
Board finds that the evidence, discussed infra, warrants the 
conclusion that a remand for additional examination is not 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
see also 38 C.F.R. § 3.159 (c)(4) (2003); Wells v. Principi, 
327 F. 3d 1339, 1341 (Fed. Cir. 2002).  The Board concludes, 
therefore, that a decision on the merits at this time does 
not violate the VCAA, nor prejudice the veteran under Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Finally, the Board must note that it has remanded this case 
on many occasions to develop these claims.  The Board finds 
that the duty to assist the veteran has been met in this 
case. VA medical examinations have been undertaken and the RO 
has obtained all pertinent medical records that, based on the 
veteran's statements, can be obtained.  Neither the veteran 
nor his representative has indicated that there is any 
outstanding pertinent evidence that the RO has not already 
obtained or attempted to obtain that could be obtained.  
Review of this case indicates no pertinent medical evidence 
that would support the veteran's claims is available.  Under 
these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding with a decision at 
this time.  


ORDER

Service connection for a right hip disability, a bilateral 
knee disability, and a bilateral ankle disability, including 
undiagnosed illnesses manifested by pain in the respective 
joints is denied.

Service connection for headaches, including an undiagnosed 
illness manifested by headaches is denied.

Service connection for memory loss, including an undiagnosed 
illness manifested by memory loss is denied.

Service connection for hypertension, including an undiagnosed 
illness manifested by cardiovascular symptoms is denied.

Service connection for defective vision, including an 
undiagnosed illness manifested by defective vision is denied.

Service connection for a skin condition, including an 
undiagnosed illness manifested by skin problems is denied.

Service connection for chronic fatigue syndrome, including an 
undiagnosed illness manifested by fatigue is denied.

Service connection for a disability manifested by loss of 
libido, including an undiagnosed illness manifested by loss 
of libido is denied.

Service connection for a disability manifested by loss of 
sleep, including an undiagnosed illness manifested by loss of 
sleep is denied.


	                        
____________________________________________
	JOHN CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



